Citation Nr: 9918656	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral hammertoe 
deformity of the second through fourth toes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional office (RO) in 
Chicago, Illinois, which denied service connection for a 
bilateral hammertoe deformity of the second through fourth 
toes.

In May 1999, the veteran testified before the undersigned 
Board member at a hearing before a traveling section of the 
Board at the RO in Chicago, Illinois.


FINDING OF FACT


A bilateral hammertoe deformity of the second through fourth 
toes is related to the veteran's period of military service. 


CONCLUSION OF LAW

A bilateral hammertoe deformity of the second through fourth 
toes was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a bilateral 
hammertoe deformity of the second through fourth toes is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107 (a).  The Board is satisfied that all 
evidence necessary for an equitable disposition of the appeal 
has been obtained and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by statute.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

The Board observes that despite numerous attempts by the 
Chicago RO to secure the veteran's service medical records, 
only a May 1995 examination for separation, to include a 
Report of Medical History, has been associated with the 
claims folder.  However, during service, the veteran sought 
treatment from a private physician in December 1991 and such 
record has also been associated with the claims file.  A 
review of the December 1991 medical report, submitted by M.F. 
Finnegan, M.D., reflects that the veteran was seen for 
complaints of pain at the distal end of all toes.  At that 
time, an X-ray of the right foot revealed no definite bony or 
soft tissue abnormality, fracture, dislocation, periosteal 
reaction or bony destructive process. The impression of the 
examiner was essentially an unremarkable examination of the 
right foot.  During a May 1995 examination for separation 
from service, to include a Report of Medical History, the 
veteran's feet were reported to have been normal.  However, 
the veteran indicated that he had had foot trouble, lack of 
circulation and a loss of feeling in the left foot, mostly 
the toes, with a little difficulty with the right foot.  The 
examining physician indicated that the veteran's left foot 
hurt and that his big toe was numb.

During a May 1996 VA orthopedic examination, conducted within 
a year after the veteran was discharged from service, X-rays 
of the feet were consistent with hammertoes.  The veteran was 
diagnosed as having a bilateral hammertoe deformity of toes 
two through four, the etiology of which could not be 
explained.  

A medical report, submitted by Bijan Dibadj, M.D., dated in 
March 1997, reflects that the veteran had been his patient 
since 1980 and that he had not had any foot problems until 
December 1991.  At that time, the veteran complained of pain 
in his right foot and toes; an X-ray of the right foot was 
unremarkable.  

During a November 1997 hearing at the RO in Chicago, 
Illinois, the veteran testified that his bilateral hammertoe 
deformity was a result of combat simulated parachute jumps 
performed during basic and advanced infantry training (the 
veteran testified that he participated in approximately 40 
jumps). The veteran related that as a result, he experienced 
both pain and numbness in his feet.  

During a May 1999 hearing before a traveling section of the 
Board at the RO in Chicago, Illinois, the veteran testified 
that he did not have any problems with his feet prior to 
service, that he began to experience pain and numbness in his 
feet during advanced infantry training as a result of 
numerous parachute jumps and road marches and that his foot 
problems continued throughout the remainder of his service.  
He reported that he was first diagnosed with hammertoes of 
both feet during a May 1996 VA examination, but that he had 
sought treatment for his right foot during service in 
December 1991.  

A review of the aforementioned evidence of record clearly 
shows that within a year after the veteran's discharge from 
service, he was diagnosed as having a bilateral hammertoe 
deformity of the second through fourth toes, the etiology of 
which was unknown.  Moreover, the veteran has testified that 
prior to service, his feet were asymptomatic, that he began 
to experience pain and numbness in both feet as a result of 
numerous combat simulated parachute jumps during advanced 
infantry training and that since his discharge from service, 
he has continued to experience problems with both feet.  The 
Board finds this testimony credible, and notes that the 
United States Court for Veterans Claims (Court) (formerly the 
United States Court of Veterans Appeals) has held that while 
a veteran is not competent to opine as to a link between 
symptomatology and a present diagnosis, he is competent to 
testify as to symptoms which he experienced in service.  See 
Dean v. Brown, 8 Vet. App. 449, 454-55 (citations omitted).  
Moreover, said testimony represents a continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Finally, the Board finds it significant that during service, 
in December 1991, the veteran sought treatment by a private 
physician for pain in his feet and at the distal end of all 
toes.  While the Board observes that both the private 
physician in December 1991 and the examiner during the May 
1995 examination for separation from service both found the 
veteran's feet to have been unremarkable/normal, the veteran 
indicated during the May 1995 examination that he had had 
foot trouble, numbness and loss of circulation in the left 
foot.  Indeed, the examining physician in May 1995 reported 
that the veteran's left foot hurt and that his big toe was 
numb.  Overall, the cited evidence of record weighs more 
heavily toward a finding that the veteran has a bilateral 
hammertoe deformity of the second through fourth toes which 
had its onset in service.  Accordingly, the Board is of the 
opinion that service connection is warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for a bilateral hammertoe deformity of the 
second through fourth toes is granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

